JunelI, 1957

Honorable Price Daniel          Opinion No. WW-152
ffovernorof Texas
Capitol Station                 Re :, Whether or not the
Austin 11, Texas                      provisions of H.B. 695
                                      will repeal the provl-
                                      slons of the recently
Dear Governor Daniel:                 enacted S,B. 303.
         You have requested our opinion on the effect of House
Bill 695 of the 55th Legislature upon Senate Bill 303, Acts of
the 55th Legislature, in the event House Bill 695 should be
signed and become law.
         Senate Bill 303 reorganized the State Youth Develops-
ment Council and established the Texas Youth Council, provided
for its organization and prescribed Its duties with reference
to administering the State's correction facilities for
delinquent children and stated as its purpose:
        "The purpose of this Act Is to create a Texas
    Youth Council to administer the state's correctional
    facilities for delinquent children, to provide a
    program of constructive training aimed at rehabilita-
    tion and re-establishment in society of children
    adjudged delinquent by the courts of this state and
    committed to the Texas Youth Council, and to provide
    active parole supervision of such delinquent children
    until officially discharged from custody of the Texas
    Youth Council. It is the further purpose of this Act
    to delegate to the Texas Youth Council the supervision
    of the Corsicana State Home (State Orphan Home), the
    Texas Blind& Deaf and Orphan School, and the Waco
    State Home.
         House Bill 695 which passed both Houses of the Legis-
lature on the 21st of play,1957, is a codification of various
Acts of the Legislature and amendments thereto on the
organization of the State Youth Development Council and laws
relating to delinquent and dependent children, juvenile
courts, detention homes, juvenile boards, juvenile officers
and domestic relation courts.
Honorable Price Daniel, Page 2 (WW-152)


         Article 1 of House Bill 695 re-establishes the State
Youth Development Council as the agency existed and would have
continued to exist, absent the enactment of Senate Bill 303 of
the 55th Legislature. The organization, powers and duties
provided In House Bill 695 are different from the organization,
powers and duties of the Texas Youth Council prescribed In
Senate Bill 303. Therefore, the provisions of House Bill 695
of the 55th Legislature and Senate Bill 303 of the 55th Legls-
lature are In irreconcilable conflict.
         When two acts of the same session of the same
Legislature cannot be harmonized or reconciled, that statute
which is the latest enactment will operate to repeal the prior
statute of the same session to the extent of any conflict in
their terms. Rx parte de Jesus de la O., 227 S.W.2d 212 Tex.
Crim. 1950); Wright v. Broeter, 145 Tex. 142, 196 S.W.2d A2
 1946 ; Townsend v. Terrell, 118 Tex, 463, 1.6S.W,2d 1063
 1929 ; Stevenson v. State, 70 Tex. Crim. 565, 159 S.W. 05
11913i; Parshall v. State, 138 S,W, 759 (Tex. Grim. 19117 ; 39
Texas Jurisprudence 147; 59 Corpus Juris 929; Attorney General's
Opinion V-990 (1950).
         Section 3 of House Bill 695 states:
         "Nothing contained in this Act shall be construed
     to repeal or in any manner effect the validity of any
     law passed by the 55th Legislature in its Regular
     Sessions"
         Since the provisions of House Bill 695 and Senate
Bill 303 are in irreconcilable conflict, it is impossible to
construe the two Acts together, and, therefore, if House Bill
695 fs signed into law, it will either operate as a repeal of
Senate Bill 303, or nullify the provisions of both HOUse Dill
695 and Senate Bill 303.

                            SUMMARY

         The provisions of House Bill 695 of the 55th
         Legislature, if signed into law, will either
         operate as a repeal of Senate Bill 303 of
         the 55th Legislature or nullify the provisions
         of both House Bill 695 and Senate Bill 303,
__   --




          Honorable Price Daniel, Page 3 (WW-l52)


                      operate as a repeal of Senate Bill 303 of
                      the 55th Legislature or nullify the provisions
                      of both House Bill 695 ana S,enateBill 303,
                      since their provisions are in Irreconcilable
                      conflict.
                                              Yours very truly,
                                              WILL WILSON
                                              Attorney General of Texaa




                                                Assistant
          JRzjl
          APPROVED:
          OPINION COMMITTEE

          H. Grady Chandler, Chairman

          C. K. Richards
          J. C. Davis, Jr.


          REVIEWED FOR THE ATTORNEY GENERAL
          BY:
               Geo. P. Blackburn